Citation Nr: 1023638	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
1.  Entitlement to service connection for a right knee 
disability, claimed as right knee scarring and torn meniscus.

2.  Entitlement to service connection for a left knee 
disability, claimed as left knee scarring.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K. K.


ATTORNEY FOR THE BOARD

James. R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated February 2003, the RO denied the 
Veteran's claim for service connection for PTSD.  In a July 
2004 rating decision, the RO also denied service connection 
for bilateral knee disabilities.  When this case was 
previously before the Board of Veterans' Appeals (Board) in 
August 2007, it was remanded for additional development of 
the record.  By decision in August 2009, the Board denied the 
Veteran's claims.  He appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated February 2010, granted a Joint Motion 
for Partial Remand (Joint Motion).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
clarified how the Board should analyze claims for PTSD and 
other acquired psychiatric disorders.  As emphasized in 
Clemons, although a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed." Id.  
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.  
Accordingly, the Board has recharacterized the issues as set 
forth on the cover page.

The Joint Motion noted the Veteran had abandoned his claim 
for service connection for residuals of a fractured sternum.

The issues of service connection for disabilities of each 
knee and for a psychiatric other than PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have PTSD due to an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in November 2002 and May 2004 letters, issued 
prior to the rating decisions on appeal, and in a September 
2007 letter, the VA provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claims for service connection, to include what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A May 2006 
letter advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, Social Security Administration records, 
private and VA medical records, the report of a VA 
examination, and the Veteran's testimony at a hearing before 
the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  

The evidence supporting the Veteran's claim includes the 
service treatment records and some of the post-service 
medical evidence of record.  The service treatment records 
confirm the Veteran was involved in a motor vehicle accident 
in March 1985.  

Social Security Administration records reflect the Veteran 
was seen by a private psychologist in January and October 
1996.  Each evaluation reflects a diagnosis of PTSD.

The Veteran was seen by another private psychologist in May 
2000.  The diagnoses included PTSD.

VA outpatient treatment records disclose the Veteran was seen 
in August 2006 and reported he had been involved in a motor 
vehicle accident in March 1985.  He related he had 
experienced nightmares since the accident.  He also indicated 
he was depressed.  He was seen the next day in the mental 
health clinic, and described the automobile accident and 
having intrusive recollections.  The examiner stated he felt 
the Veteran had mild PTSD symptoms that seemed residual to 
the motor vehicle accident and his medical condition.  It was 
noted that a great deal of the session was on anger and the 
Veteran's feelings of victimization related to his military 
experiences as they related to his medical health and 
subsequent to the motor vehicle accident.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence of record.  
The service treatment records are negative for complaints or 
findings pertaining to PTSD.  

On the Veteran's application for Social Security 
Administration benefits dated November 1995, he stated the 
condition that prevented him from working was PTSD, and that 
it was due to the incident that occurred in February 1993 
outside Waco, Texas.  He maintained he had constant reminders 
of the children and the people he had come to know who were 
living there.  He mentioned the fire and when children and 
agents lost their lives.

The Veteran was seen by a private psychologist in January 
1996.  It was reported he had been circumstantially involved 
in the Bureau of Alcohol, Tobacco and Firearms (ATF) assault 
on the Branch Davidian complex in Waco, Texas in February 
1993.  It was stated the Veteran operated a firearms 
dealership and established a working relationship with David 
Koresh, founder of the Branch Davidians.  The report notes 
the ATF became actively interested in the Veteran's 
relationship and knowledge of Mr. Koresh.  Following the 
raid, the ATF renewed its interest in the Veteran, and over 
the next several months, he underwent numerous 
confrontational interrogations and was subjected to major 
disruptions in his daily activities and pursuit of a 
livelihood.  The Veteran's account suggested that as his 
identity and connection with the Waco incident gradually 
became revealed, he incurred increasing levels of 
interpersonal tension and conflict.  Following a mental 
status evaluation, the diagnosis was PTSD.  

The examiner stated that prior to a series of critical and 
high stress incidents, the Veteran displayed no difficulty 
performing adequately in the social and employment arenas.  
He was involved in a series of intense confrontational 
episodes surrounding the aftermath of the ATF raid in Waco, 
Texas, and that there continued to be an ongoing residual 
tension surrounding this episode.  

The Veteran was afforded a VA psychiatric examination in 
August 2008.  The examiner noted he reviewed the claims 
folder.  The Veteran asserted the motor vehicle accident in 
service was a stressful event.  The diagnoses included PTSD.  
The examiner noted the Veteran had several psychological 
evaluations following service, with no report by him of 
symptoms of PTSD related to the in-service motor vehicle 
accident.  He added that the post-service diagnoses of PTSD 
related to the in-service motor vehicle accident were 
apparently based primarily on the Veteran's recent subjective 
report, perhaps with no access to the claims folder, or prior 
subjective reports of the Veteran and psychological 
evaluations.  The examiner's rationale was that there were 
inconsistencies in the Veteran's previous report that the 
symptoms of his PTSD were attributable to the incident in 
Waco and his current report they are due to the in-service 
motor vehicle accident.  Based on the available records, he 
concluded the causal link between the Veteran's current 
symptoms and the Waco incident appeared to be substantially 
stronger than the causal link bets his current symptoms and 
the in-service motor vehicle accident.

The Board acknowledges the medical opinion supporting the 
Veteran's claim.  However, this opinion is of little 
probative value.  An evaluation of the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board points out that the comment following the VA 
outpatient treatment clinic visit in August 2006 was made 
without benefit of a review of the claims folder.  It is 
significant to point out that the Veteran predicated his 
claim for Social Security Administration benefits on the 
incident in Waco.  The January and October 1996 evaluations 
by the private psychologist contain an extensive discussion 
of the Waco incident, but there is no mention of the in-
service motor vehicle accident.  This fact was not addressed 
by the examiner in August 2006.  In addition, when he was 
seen by the VA in August 2006, the Veteran alleged he had 
experienced nightmares since the in-service motor vehicle 
accident.  The Veteran has not provided any objective 
evidence to support this claim.  The Board reiterates that he 
made no mention of the motor vehicle accident when applying 
for Social Security benefits in 1995.  The Board finds, 
therefore, that greater weight is assigned to the opinion of 
the VA examiner in August 2008 as this was based on a review 
of the claims folder.  The examiner acknowledged that PTSD 
had been attributed by a medical provider to the motor 
vehicle accident, but observed that this was done without 
consideration of the fact the Veteran had initially 
associated his PTSD with his involvement in the events in 
Waco, Texas in 1993.  

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.




REMAND

The Veteran also asserts service connection is warranted for 
a disability of each knee.  In its August 2007 remand, the 
Board noted that while the service treatment records 
contained no indication of any complaints concerning the 
knees, an October 1985 letter from an attorney referred to 
scarring on the Veteran's knee.  The Board directed an 
examination be performed, and the examiner was to 
specifically address the October 1985 letter from the 
attorney that mentioned "the scar on [the Veteran's] knee 
and leg."  The Joint Motion noted that although an 
examination was conducted, it failed to discuss the October 
1985 letter.  The Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes that additional psychiatric 
diagnoses of record include generalized anxiety disorder and 
paranoid personality disorder.  In light of Clemons, 23 Vet. 
App. 1, the Board believes further development of the record 
is warranted regarding the claim for service connection for a 
psychiatric disability other than PTSD.

Under the circumstances of this case, the Board is of the 
opinion that additional development of the record is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for disabilities of 
either knee and for a psychiatric 
disability other than PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his bilateral knee 
disabilities.  All necessary tests should 
be performed.  The examiner is 
specifically requested to provide an 
opinion concerning whether it is at least 
as likely as not that any current 
disability of either knee is related to 
service.  The examiner must address the 
October 1985 letter from an attorney 
referring to knee scarring.  The 
rationale for any opinion should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
other than PTSD.  All necessary tests 
should be performed.  The examiner is 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that any current 
psychiatric disability is related to 
service, to include the motor vehicle 
accident.  The rationale for any opinion 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


